Name: Council Regulation (EEC) No 1535/89 of 1 June 1989 providing for the adjustment of the price applicable to table wine delivered for compulsory distillation in Spain
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 3 . 6. 89 Official Journal of the European Communities No L 151 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1535/89 of 1 June 1989 providing for the adjustment of the price applicable to table wine delivered for compulsory distillation in Spain Whereas that measure entails the need to adapt certain detailed rules provided for in the Act of Accession in order to ensure equality of treatment between producers in the Community of Ten and those in Spain, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 89 (2) thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas Council Regulation (EEC) No 1441 /88 of 24 May 1988 amending Regulation (EEC) No 822/87 on the common organization of the market in wine (4) amends the criteria for determining the purchase price of wine delivered for compulsory distillation as provided for in Article 39 of Regulation (EEC) No 822/87 (*), as last amended by Regulation (EEC) No 4250/88 (*) ; HAS ADOPTED THIS REGULATION : Article 1 For the 1988/89, 1989/90 and 1990/91 wine years, the purchase price for wine delivered for compulsory distil ­ lation as provided for in Article 39 of Regulation (EEC) No 822/87 shall be fixed for Spain, in accordance with the procedure laid down in Article 83 of that Regulation, taking account of the rate of progressive alignment provided for in the second indent of Article 122 (2) of the Act of Accession, after applying the same reduction as that introduced by Regulation (EEC) No 1441 /88 to the price fixed for Spain on accession . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 1 June 1989. For the Council The President J. GARCIA VARGAS (') OJ No C 329, 22. 12. 1988, p. 5. 0 OJ No C 69, 20 . 3. 1989, p. 167. (3) OJ No C 102, 24, 4. 1989, p. 19. ( «) OJ No L 132, 28. 5. 1988, p. 1 . 0 OJ No L 84, 27. 3 . 1987, p. 1 . ¥) OJ No L 373, 31 . 12. 1988 , p. 55.